                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII




 MICHAEL DANIEL CROYLE,et al.,               CIVIL NO. 19-00421 JAO-WRP

                    Plaintiffs,              ORDER DENYING DEFENDANT
                                             ARCHDIOCESE FOR THE
       vs.                                   MILITARY SERVICES,USA'S
                                             MOTION FOR ENTRY OF RULE
 THEATINE FATHERS,INC., et al..
                                             54(B)FINAL JUDGMENT
                    Defendants.




ORDER DENYING DEFENDANT ARCHDIOCESE FOR THE MILITARY
    SERVICES,USA'S MOTION FOR ENTRY OF RULE 54(B)FINAL
                                  JUDGMENT

      Plaintiffs Michael Croyle, his legal guardian and mother Sandra Croyle, and

his father David Croyle initially brought claims against Defendants Theatine

Fathers, Inc. and The Theatine Fathers Province of Our Lady ofPurity

(collectively, the "Theatines"), as well as Defendant Archdiocese for the Military

Services, USA("AMS")based on a Theatine priest's sexual assaults on Michael at

Tripler Army Medical Center in the 1990s. The Court denied the Theatines'

motion to dismiss Plaintiffs' claims as untimely under Federal Rule of Civil

Procedure 12(b)(6). See ECF No.49. The Court granted AMS's motion to dismiss

for lack of personal jurisdiction under Federal Rule of Civil Procedure 12(b)(2).

See id. AMS now asks the Court to enter partial final judgment in its favor under
Federal Rule of Civil Procedure 54(b). See ECF No. 51. AMS represents that

Plaintiffs do not object to the motion. See id. at 2. For the reasons stated below,

the motion is DENIED.


                                    DISCUSSION


      Rule 54(b) provides:

             When an action presents more than one claim for relief—
             whether as a claim, counterclaim, crossclaim, or third-
             party claim—or when multiple parties are involved, the
             court may direct entry of a final judgment as to one or
             more, but fewer than all, claims or parties only ifthe
             court expressly determines that there is no just reason for
             delay....

Fed. R. Civ. P. 54(b). The Court employs a two-part framework for Rule 54(b)

determinations. First, the Court must assess whether it is dealing with a final

judgment. "It must be a 'judgment' in the sense that it is a decision upon a

cognizable claim for relief, and it must be 'final' in the sense that it is 'an ultimate

disposition of an individual claim entered in the course of a multiple claims

action.'" Curtiss-Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 7(1980)(citation

omitted);     also Wood v. GCCBend, LLC,422 F.3d 873, 878(9th Cir. 2005).

Next,the Court evaluates "whether there is any just reason for delay." Curtiss-

Wright,446 U.S. at 8; see also Wood,422 F.3d at 878. It is within the Court's

sound discretion "to determine the 'appropriate time' when each final decision in a
multiple claims action is ready for appeal." Curtiss-Wright,446 U.S. at 8;see also

Wood,422 F.3d at 878.

      The first element is met because the Court's order granting AMS's motion to

dismiss under Rule 12(b)(2) is an ultimate decision on Plaintiffs' claims against

AMS. See Core-Vent Corp. v. Nobel Indus. AB, 11 F.3d 1482, 1484(9th Cir.

1993)(concluding district court properly entered judgment under Rule 54(b) after

dismissing claims against certain defendants for lack ofpersonal jurisdiction); see

also Martinez v. Aero Caribbean, 764 F.3d 1062, 1065-66 (9th Cir. 2014)

(exercising jurisdiction over appeal after district court dismissed one defendant for

lack ofpersonal jurisdiction and entered judgment under Rule 54(b)). The Court

concludes, however,that although Core-Vent and Martinez indicate judgment

under Rule 54(b) may be appropriate when one party is dismissed for lack of

personal jurisdiction, the circumstances here do not warrant the Court finding, in

its discretion, that there is "no just reason for delay."

      The Supreme Court has cautioned that,"[pjlainly, sound judicial

administration does not require that Rule 54(b)requests be granted routinely."

Curtiss-Wright, 446 U.S. at 10; of. Int'lLongshore & Warehouse Union v. ICTSI

Oregon, Inc., 863 F.3d 1178, 1186 (9th Cir. 2017)(noting strong preference, in

close cases, for district court to certify order for interlocutory appeal rather than

under Rule 54(b)so that the Ninth Circuit can protect its docket by determining for
 itself whether to accept the issue for review). In Core-Vent, the Ninth Circuit

 accepted a Rule 54(b)judgment for review because(a)the jurisdictional issue was

 easily severable from the merits ofthe ongoing lawsuit and(b)allowing immediate

 appeal ofthat jurisdictional issue could obviate the need for a second trial. See 11

 F.3d at 1484.


       AMS has not argued personal jurisdiction is an issue wholly separate from

 the merits ofPlaintiffs' clairhs and the Theatines' defenses to these claims. Even if

 it had,the Supreme Court has noted that "[n]ot all final judgments on individual

 claims should be immediately appealable, even ifthey are in some sense separable

from the remaining unresolved claims." Curtiss-Wright, 446 U.S. at 8. And while

 the legal issues underlying the personal jurisdiction ruling may be separate from

 the substantive issues on subsequent appeals, entering judgment under Rule 54(b)

 would still create the potential that the Ninth Circuit would review the case

 twice—once regarding the personal jurisdiction dismissal and again after

 Plaintiffs' claims against the Theatines are resolved.'




'AMS indicates that Plaintiffs do not oppose its request for judgment under Rule
54(b); however,there is no indication whether Plaintiffs plan to appeal the
dismissal under Rule 12(b)(2). The Court must therefore presume such an appeal
is a possibility. If the parties were to indicate that Plaintiffs do not plan to file such
 an appeal, this would alter the Court's assessment of AMS's request
 considerably—and thus justify reconsideration ofthe Court's denial ofthis request.
                                            4
       While this case presents important issues, it is not necessarily complex;

indeed, the facts relevant to all legal issues will overlap to some degree. Cf. Int'l

Longshore & Warehouse Union, 863 F.3d at 1186 (exercising jurisdiction over

Rule 54(b)judgment and noting that the legal issues were "complicated and not

routine"); Wood,422 F.3d at 882("The caseload of this court is already huge.

More than fifteen thousand appeals were filed in the last year. We cannot afford

the luxury ofreviewing the same set offacts in a routine case more than once

without a seriously important reason."). It is also possible that future

developments in this case could lead to settlement or moot appellate review of

certain legal issues. For example, AMS has already signaled that, ifthe

jurisdictional question were resolved in Plaintiffs' favor, AMS would rely on the

same defenses the Theatines have raised regarding the timeliness ofPlaintiffs'

claims. See, e.g., ECF No.29-1 at 2 n.2. This potential overlap tends to show an

increased risk of piecemeal appeals or duplicative proceedings.

      Finally, the Court notes that AMS waited almost three months after the

Court's order to seek judgment under Rule 54(b). In doing so, AMS failed to

articulate specific and compelling reasons for either its delay in seeking this relief

or the hazards or hardships it faces that justify obtaining this relief at this juncture.

Compare Wood,422 F.3d at 882("Unlike the plaintiff in Curtiss-Wright, for

example, Wood does not stand to gain or lose a significant amount of money
unless the appeal is heard now rather than at the end oftrial.")- In light of AMS's

own delay and the risk of needlessly duplicating proceedings, the Court cannot

conclude at this time that there is "no just reason for delay" and that the interests of

sound judicial administration would be served by entering judgment under Rule

54(b).

                                         CONCLUSION


         For the foregoing reasons, the Court DENIES AMS's motion to enter final

judgment in its favor under Rule 54(b).

       IT IS SO ORDERED.


       DATED: Honolulu, Hawai'i, March 25, 2020.




                                  Jill A. Otake
                                  United States District Judge




Civil No. 19-00421 JAG-WRP, Croyle, et al. v. Theatine Fathers, Inc., et al, ORDER DENYING DEFENDANT
ARCHDIOCESE FOR THE MILITARY SERVICES, USA'S MOTION FOR ENTRY OF RULE 54(B)FINAL
JUDGMENT
